DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 08/22/2022 have been entered. Applicant amendments to claim 8 overcomes the previous claim objection set forth in the Office Action mailed 06/06/2022. The previous claim objection is withdrawn. Applicant amendments to the claims overcome the previous 112(b) rejections set forth in the Office Action mailed 06/06/2022. The previous 112(b) rejections are withdrawn. Applicant amendments to claims 8 and 11 overcome the previous drawing objections set forth in the Office Action mailed 06/06/2022. The previous drawing objections are withdrawn. 

Status of Claims
	Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 11, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the fluid ejection nozzles” on lines 9-10. It is unclear what fluid ejection nozzles are being referred to, as claim 2 has been amended such that there is now “a fluid ejection nozzle”. For examination it will be interpreted that the fluid ejection nozzles on lines 9-10 are referring to the singular fluid ejection nozzle from line 6. 
Claim 5 recites “the protective film forming a fluidic bypass of an intermediate fluidic die between non-adjacent fluidic dies” on lines 2-4. It is unclear how many fluidic dies there are in claim 5, as in claim 1 the only requirement is that there be at least one fluidic die. The language of claim 5 requires that there be at minimum 3 fluidic dies such that one can be an intermediate die. However, if there is only one fluidic die required by claim 1 how can there be a bypass when there is only one die?
Claim 20 is rejected by virtue of being dependent on a rejected claim. 
Claim 11 recites “the fluid ejection nozzles” on lines 9-10. It is unclear what fluid injection nozzles are being referred to, as claim 11 has been amended such that there is now “a fluid ejection nozzle”. For examination it will be interpreted that the fluid ejection nozzles on lines 9-10 are referring to the singular fluid ejection nozzle from line 6. 
Claim 16 recites “where the mesofluidic channel is at least 10 times larger than fluidic components on the die package.” It is unclear what “fluidic components on the die package” are being referred to, as claim 1 only states that the die package comprises at least one fluidic die and an overmold material. Further, the limitation of “at least 10 times larger” is unclear because there is no upper limit. Would having the mesofluidic channel being 1,000 times larger than fluidic components on the die package be within the bounds of the claim? 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 6-8, 10, 12, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (US-2008/0199362-A1).
Regarding claim 1, Chong teaches a microfluidic device (microfluidics package 1) ([0072], Figure 2), comprising: 
a die package comprising: 
at least one fluidic die (fluidic chips 2) ([0071], Figure 2); and 
an overmold material (cover 14) overmolding the fluidic die (2) ([0072], Figure 2); 
	For examination, when referring to “a die package” it will be referenced using the fluidic chips 2 and cover 14 as these two components make up a die package. 
a mesofluidic plate (substrate 6) coupled to the die package (fluidic chips 2 and cover 14), the mesofluidic plate (6) comprising at least one mesofluidic channel (fluid channels 11 and 12) formed therein, wherein the at least one mesofluidic channel (11 and 12) extends past the at least one fluidic die (2) to provide a misalignment tolerance between the die package (fluidic chips 2 and cover 14) and the mesofluidic plate (6) ([0071], Figure 2).
	It is seen in Figure 2 that the substrate 6 (mesofluidic plate) will be coupled to both the cover 14 and fluidic chips 2 (die package). It is further seen in Figure 2 that the channels 11 and 12 (mesofluidic channels) extend past the fluidic chips 2 (fluidic die). The channels 11 and 12 extend beyond the boundaries of where the fluidic chips 2 (die package) are such that they connect the fluidic chips 2 (die package) to other components. 
	Note: recitation of “wherein the at least one mesofluidic channel extends past the at least one fluidic die to provide a misalignment tolerance between the die package and mesofluidic plate” is an intended use. Therefore, if the prior art teaches where a channel extends past a fluidic die it will be capable of providing a misalignment tolerance. 
	Further, it is noted that a misalignment tolerance is not provided therefore it is possible that the mesofluidic channel only extends a single nanometer past the at least one fluidic die and that would be a misalignment tolerance. 
Regarding claim 3, Chong further teaches wherein the mesofluidic plate (6) comprises a molded layer of moldable polymer material.
[0034] states that materials for the substrate include polydimethylsiloxane (PDMS), which is understood to be a moldable polymer material. 
Regarding claim 6, Chong further teaches reagents disposed within the mesofluidic plate (6) to react with a fluid introduced to the mesofluidic plate (6). 
	As seen in Figure 6, there are channels 11 located in the substrate 6 (mesofluidic plate) that are used to deliver reagents ([0076]). It is understood that the reagents are therefore within the substrate 6 (mesofluidic plate) and react with fluid that is introduced to the substrate 6 (mesofluidic plate). 
Regarding claim 7, Chong further teaches a venting hole (outlet port 16 on the left) to vent air from the microfluidic device (1) as fluid is introduced into the mesofluidic plate (6) ([0076], Figure 6).
	It is stated by [0076] that Figure 6 shows a diagram 26 of microfluidic device 1, where there is an inlet port 16 on the right and outlet port 16 on the left. It is understood that the outlet port 16 on the left is a venting hole, as when fluid is introduced through the inlet 16 on the right, air will be pushed out through outlet 16 on the left.
Regarding claim 8, Chong teaches the microfluidic device of claim 1. Chong further teaches where the microfluidic device of claim 1 further comprising: 
a plurality of fluidic dies (2) overmolded within the overmold material (14), the plurality of fluidic dies (2) comprising the at least one fluidic die;
	It is seen in Figure 2 that there may be 2 fluidic chips (fluidic dies) in the cover 14 (overmold material).  
wherein the mesofluidic plate (6) is coupled to a fluid ejection side of the plurality of fluidic dies (2), the mesofluidic plate (6) comprising the least one mesofluidic channel (fluid channels 11 and 12) formed therein to fluidically couple the plurality of fluidic dies (2).
	It is seen in Figure 6 that the fluidic chips 2 (fluidic dies) are overmolded with cover 14 (overmold material), and that there is a channel 12 that connects the two fluidic chips 2 (fluidic dies), where it is understood that the chips will have an ejection side such that fluid can leave the chips 2 (fluidic dies), and that the substrate 6 (mesofluidic plate) is coupled to that side. 
 Regarding claim 10, Chong teaches the microfluidic device of claim 8. Chong further teaches where the microfluidic device of claim 8 further comprising a fluid feed slot (inlet 16 on the right) defined within the overmold material (14) to fluidically couple a fluid source to the plurality of fluidic dies (2).
It is seen in Figure 6 that there is an inlet port 16 on the right that is defined in the cover 14 (overmold material), where it is understood that the inlet port 16 on the right fluidically couples a fluid source to the fluidic chips 2 (fluidic dies) ([0076]).
Regarding claim 12, Chong teaches the microfluidic device of claim 8. Chong further teaches wherein the microfluidic device of claim 8 comprising a protective film (sheet 4) disposed between the die package (cover 14 and dies 2) and the mesofluidic plate (6), the protective film (4) forming a fluidic bypass with respect to a fluidic die (2) of the plurality of fluidic dies (2).
	[0071] states that the continuous sheet 4 (protective film) has through-holes of two sizes, a smaller through-hole 8 and a larger through-hole 10 that covers the entire surface of the substrate 6 (mesofluidic plate). It is further stated by [0071] that the fluidic chips are in fluid communication with the fluid flow channels 11 and 12 of substrate 6 (mesofluidic plate) via the through-holes 8 and 10. It is further seen in Figure 2 that there is a channel that connects the fluidic chips 2 (fluidic dies). Figure 4 shows the device of Figure 2 fully assembled ([0074]). 
	Regarding claim 19, Chong further teaches wherein the mesofluidic plate (6) comprises multiple mesofluidic channels (11 and 12) coupling a first fluidic die (2) to a second fluidic die (2). 
	It is seen in Figure 2 that there are two fluidic chips 2 (fluidic dies), and that there are multiple channels 11 and 12 (mesofluidic channels) that are both labeled and unlabeled. Therefore, there are multiple mesofluidic channels where there is a mesofluidic channel that couples the two fluidic chips 2 (fluidic dies) seen. 

Claim 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (US-2008/0199362-A1) and as evidenced by Lee (US-2016/0144362-A1). 
Regarding claim 4, Chong teaches wherein the mesofluidic plate (6) comprises a patterned porous media.
It is stated by [0034] of Chong that the substrate may be polydimethylsiloxane (PDMS). It is understood from Lee that PDMS is a porous material, as [0019] of Lee recites “The selectively permeable walls allow gases to pass through while restricting access to the aqueous sample or carrier liquids due to the low surface energy of the porous material. The Proximal Degas-driven Flow (PDF) methods take advantage of the high porosity and air solubility of materials such as PDMS…” It is further stated by [0045] of Lee that fluidic channels 14 and degas channels 16 are formed in the gas porous matrix of PDMS. 

Claim 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (US-2008/0199362-A1) and as evidenced by Lee (US-2007/0105239-A1), herein Lee 2007. 
Regarding claim 17, Chong teaches the microfluidic device of claim 1. Chong further teaches wherein the mesofluidic plate (6) comprises a flexible material to allow compliant adhesion to the die package (fluidic chips 2 and cover 14). 
It is stated by [0034] of Chong that the substrate may be polydimethylsiloxane (PDMS). It is evidenced by Lee 2007 that PDMS is a rubber-like material that has flexible mechanical properties that can bend to follow the curvature of a contact surface (Lee 2007; [0034]). 
Note: recitation of “to allow compliant adhesion to the die package” is an intended use of the mesofluidic plate that comprises a flexible material that does not provide any additional structure of the mesofluidic plate. Therefore, so long as the prior art is flexible it would be capable of compliant adhesion to the die package. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US-2008/0199362-A1) in view of Giri (US-2009/0047440-A1).
Regarding claim 2, Chong teaches the microfluidic device of claim 1. While Chong does teach fluidic dies (fluidic chips 2), Chong does not teach specific components of the fluidic chips 2. 
In the analogous art of fluid transfer devices, Giri teaches a fluid transfer device with a die (Giri; [0011], [0020]). 
Specifically, Giri teaches wherein the at least one fluidic die (die 12) ([0020], Figure 4) comprises: 
a silicon layer (portion 12’’) ([0021], Figures 2A and 4);
	It is understood that the die 12 seen in Figures 1A-B and 2A is the same as the die 12 seen in Figure 4. [0021] states that die 12 includes two portions, 12’ and 12’’, where 12’’ is formed of a silicon-based material.  
a fluid feed hole (inlet 30) defined in the silicon layer (12’’) ([0026], Figure 4); 
a nozzle layer (portion 12’) coupled to the silicon layer (12’’) ([0021], Figure 4);
	[0021] states that portion 12’ attaches to portion 12’’ (silicon layer).  
a fluid ejection nozzle (nozzles 26) formed in the nozzle layer (12’) ([0025], Figure 4); 
a fluid chamber formed in the nozzle layer (12’), the fluid chamber fluidically coupling the fluid feed hole (30) to the fluid ejection nozzle (26); and 
an actuator (fluid ejection device 34) within the fluid chamber to eject fluid from the fluidic die (12) out the fluid ejection nozzles (26) ([0036], Figure 4).
	It is stated by [0036] that the fluid ejection device 34 (actuator) is in fluid communication with an outlet 32 of the fluid slot 28, where these are seen to be connected to the inlet 30 (fluid feed hole) in Figure 4. It is seen that in the area of the fluid ejection device 34 (actuator), there is a space before the opening of the nozzle 26, which is understood to be a fluid chamber that the fluid ejection device 34 (actuator) is within. See annotated Figure 4 below, where the chamber is the space that is enclosed by the dashed rectangle. It is further stated by [0040] that the die 12 is connected to member 36, which is attached using an adhesive 50 (Figure 4). 
	It is also seen in Figure 2B that there are a plurality of fluid slots 28 formed in the die 12 that have their own respective inlet 30 and outlet 32 associated with respective nozzle(s) 26 and ejection device(s) 34 ([0039]). It is understood that in this embodiment, there is only one nozzle. 
	It would have been obvious to one skilled in the art to modify the fluidic chips of Chong such that they have the die as taught by Giri because Giri teaches that the die with inkjet dispensing technology enables a predetermined volume of fluid in the die to be dispensed to a fluid destination in a controlled manner (Giri; [0012]). 
	It is understood that the die 12 will be connected to the fluidic chip 2 of Chong similar to how the die 12 is attached to member 36 with adhesive 50 seen in Figure 4 of Giri, this will create a modified fluidic die.

    PNG
    media_image1.png
    372
    472
    media_image1.png
    Greyscale


Regarding claim 11, Chong teaches the microfluidic device of claim 10. While Chong does teach fluidic dies (fluidic chips 2), Chong does not teach specific components of the fluidic chips 2. 
In the analogous art of fluid transfer devices, Giri teaches a fluid transfer device with a die (Giri; [0011], [0020]). 
Giri teaches wherein at least one of the fluidic dies (die 12) ([0020], Figure 4) comprises: 
a silicon layer (portion 12’’) comprising a fluid feed hole (inlet 30) defined therein ([0026], Figure 4); 
It is understood that the die 12 seen in Figures 1A-B and 2A is the same as the die 12 seen in Figure 4. [0021] states that die 12 includes two portions, 12’ and 12’’, where 12’’ is formed of a silicon-based material.  
a nozzle layer (portion 12’) coupled to the silicon layer (12’’), the nozzle layer (12’) ([0021], Figure 4) comprising: 
a fluid ejection nozzle (nozzles 26) formed in the nozzle layer (12’) ([0025], Figure 4); and 
a fluid chamber formed in the nozzle layer (12’); and 
an actuator (fluid ejection device 34) within the fluid chamber to eject fluid from the fluidic die (12) out the fluid ejection nozzles (26) ([0036], Figure 4).
It is stated by [0036] that the fluid ejection device 34 (actuator) is in fluid communication with an outlet 32 of the fluid slot 28, where these are connected to the inlet 30 (fluid feed hole). It is seen that in the area of the fluid ejection device 34 (actuator), there is a space before the opening of the nozzle 26, which is understood to be a fluid chamber that the fluid ejection device 34 (actuator) is within. See annotated Figure 4 above, where the chamber is the space that is enclosed by the dashed rectangle. It is further stated by [0040] that the die 12 is connected to member 36, which is attached using an adhesive 50 (Figure 4). 
It is also seen in Figure 2B that there are a plurality of fluid slots 28 formed in the die 12 that have their own respective inlet 30 and outlet 32 associated with respective nozzle(s) 26 and ejection device(s) 34 ([0039]). It is understood that in this embodiment, there is only one nozzle.
	It would have been obvious to one skilled in the art to modify the fluidic chips of Chong such that they have the die as taught by Giri because Giri teaches that the die with inkjet dispensing technology enables a predetermined volume of fluid in the die to be dispensed to a fluid destination in a controlled manner (Giri; [0012]), this will create a modified fluidic die. 
	It is understood that the die 12 will be connected to the fluidic chip 2 of Chong similar to how the die 12 is attached to member 36 with adhesive 50 seen in Figure 4 of Giri. Further, it is understood that the inlet 30 (fluid feed hole) will be fluidically connected to the inlet 16 (fluid feed slot) of Chong, as all components are understood to be fluidically connected in order for fluid to travel through the device of modified Chong. Similarly, it is understood that the chamber seen in the annotated Figure 4 of Giri above will fluidically connect the inlet 16 (fluid feed slot) of Chong to the nozzles 26 (fluid ejection nozzle) of modified Chong. 
Regarding claim 13, Chong teaches the microfluidic device of claim 8. Chong does not teach an actuator of a first fluidic die of the plurality of fluidic dies, wherein a fluid ejector of the first fluidic die restricts a fluid from exiting the first fluidic die and entering the mesofluidic plate coupled to the fluid ejection side of the fluidic dies until the actuator of the first fluidic die operates to eject an amount of the fluid from the first fluidic die into the at least one mesofluidic channel of the mesofluidic plate. 
In the analogous art of fluid transfer devices, Giri teaches a fluid transfer device with a die (Giri; [0011], [0020]). 
Specifically, Giri teaches fluid ejection devices 34 that are integrated into a die 12, where the fluid ejection devices 34 are inkjet dispensers that may be drop-on-demand dispensers such as thin-film resistors or piezo-electric films (Giri; [0036], [0037]). As stated by [0035], the fluid ejection devices 34 are connected to a drive mechanism where the volume of fluid dispensed is controlled by the fluid ejector 34 in response from electrical commands from the drive mechanism. It is therefore understood that the fluid ejectors restricts fluid from exiting until activated.  
It would have been obvious to one skilled in the art to modify the fluidic chips of Chong such that they have the actuators as taught by Giri because Giri teaches that the die with inkjet dispensing technology enables a predetermined volume of fluid in the die to be dispensed to a fluid destination in a controlled manner (Giri; [0012]). 
Regarding claim 14, modified Chong teaches the microfluidic device of claim 13. Modified Chong further teaches wherein the at least one mesofluidic channel comprises a wicking structure such that fluid ejected into the at least one mesofluidic channel of the mesofluidic plate passively wicks to a second fluidic die.
It is understood that the channels 11 and 12 of Chong have a wicking structure, as capillary action occurs in channels and capillary action is wicking.  	

Claim(s) 6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chong (US-2008/0199362-A1) in view of Anderson (US-2011/0201099-A1). 
Regarding claim 6, Chong teaches the microfluidic device of claim 1. If it is determined that Chong does not teach reagents disposed within the mesofluidic plate to react with a fluid introduced to the mesofluidic plate, in the analogous art of assay cartridges that include fluidic components such as sample chambers and conduits, Anderson teaches an assay cartridge with a dry reagent pill zone (Anderson; abstract). 
Specifically, Anderson teaches where dry reagents can be stored in fluidic components such as fluidic conduits (Anderson; [0214]). [0214] of Anderson further states that the dry reagents are inserted during the manufacture of a cartridge by depositing the reagent in the form of a powder or pellet or by incorporating the dry reagent in a screen printed ink. 
It would have been obvious to one skilled in the art to modify the channels of Chong such that they include the dry reagents as taught by Anderson because Anderson teaches that dry reagents simplify mixing operations and reduce the volume and weight of a cartridge (Anderson; [0213]). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US-2008/0199362-A1) in view of Zhang (US-2017/0247247-A1). 
Regarding claim 9, Chong teaches the microfluidic device of claim 8. While Chong does teach that the cover (overmold material) may include silicon, glass, polymeric silicones, more specifically PDMS, polydiethylsiloxane, polydipropylsiloxane, polyethylene glycol, polyfluoropolyether, polycarbonate, polyacrylic, polyoxymethylene, polyamide, polybutyleterephthalate, polyphenylenether, mylar, polyurethane, PVDF, or fluorosilicone (Chong; [0036]), Chong does not teach where the cover is an epoxy mold compound. 
In the same problem solving area of covering a semiconductor device, Zhang teaches where a mold compound or mold encapsulant covers a semiconductor to make a semiconductor package (Zhang; [0085]). 
Specifically, Zhang teaches where the molding material can include silica-filled epoxy molding compound, a plastic encapsulation resin, or other materials such as silicones, polyimides, phenolics, and polyurethanes (Zhang; [0085]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a cover) which differed from the claimed device by the substitution of component(s) (i.e., material of the cover being any from the list found in [0036] of Chong) with other component(s) (i.e., cover made from an epoxy mold compound), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., cover made from materials listed in Chong [0036] with the silica filled epoxy molding compound of Zhang), and the results of the substitution (i.e., covering the fluidic chips) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the material to make the cover of reference Chong with the silica-filled epoxy molding compound of reference Zhang, since the result would have been predictable.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US-2008/0199362-A1) and Giri (US-2009/0047440-A1), and in further view of Anderson (US-2011/0201099-A1). 
Regarding claim 15, modified Chong teaches the microfluidic device of claim 13. Modified Chong does not teach wherein the microfluidic device of claim 13 further comprising a reagent disposed within the at least one mesofluidic channel of the mesofluidic plate to allow reaction between the fluid and the reagent disposed within the at least one mesofluidic channel of the mesofluidic plate.
In the analogous art of assay cartridges that include fluidic components such as sample chambers and conduits, Anderson teaches an assay cartridge with a dry reagent pill zone (Anderson; abstract). 
Specifically, Anderson teaches where dry reagents can be stored in fluidic components such as fluidic conduits (Anderson; [0214]). [0214] of Anderson further states that the dry reagents are inserted during the manufacture of a cartridge by depositing the reagent in the form of a powder or pellet or by incorporating the dry reagent in a screen printed ink. 
It would have been obvious to one skilled in the art to modify the channels of modified Chong such that they include the dry reagents as taught by Anderson because Anderson teaches that dry reagents simplify mixing operations and reduce the volume and weight of a cartridge (Anderson; [0213]). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US-2008/0199362-A1). 
Regarding claim 16, Chong teaches the microfluidic device of claim 1. Chong does teach wherein the mesofluidic channel is larger than fluidic components on the die package. 
It is unclear what the “fluidic components on the die package” are, so they are being interpreted as being fluidic components found in the at least one fluidic die.
It is seen in Figure 2 that the mesofluidic channel 12 has a length that is larger than the overall size of the fluidic chips 2 (fluidic die). The fluidic chips 2 are a component on the die package, where the die package comprises at least one fluidic die and an overmold material. 
However, Chong does not teach wherein the mesofluidic channel is at least 10 times larger than fluidic components on the die package. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum mesofluidic channel size to a range of 10 times larger which would allow inter-connected channels to reach required components of the device (Chong; [0071]) (MPEP § 2144.05 (II)).   

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US-2008/0199362-A1) as evidenced by Lee (US-2016/0144362-A1) and in view of Benco (US-2017/0043341-A1). 
	Regarding claim 18, Chong teaches the microfluidic device of claim 1. 
	[0034] of Chong states that the substrate may be polydimethylsiloxane (PDMS). It is evidenced by Lee that PDMS is a porous material, as [0019] of Lee recites “The selectively permeable walls allow gases to pass through while restricting access to the aqueous sample or carrier liquids due to the low surface energy of the porous material. The Proximal Degas-driven Flow (PDF) methods take advantage of the high porosity and air solubility of materials such as PDMS…” It is further stated by [0045] of Lee that fluidic channels 14 and degas channels 16 are formed in the gas porous matrix of PDMS.
	However, Chong does not teach where the porous material is wax-infused porous media. 
	In the analogous art of microfluidic devices, Benco teaches a device that comprises a substrate with a barrier defining material (Benco; [0012], [0013]). 
	Specifically, Benco teaches where a substrate 12 is made of any suitable porous material such as cellulosic, glass fiber, or porous polymeric materials (Benco; [0017]). [0017] of Benco further states that with a porous material, the barrier material 16 and reagents 18 can be disposed within pores of the substrate 12. [0019] of Benco describes that the barrier material 16 can be a hydrophobic material such as wax. 
	It would have been obvious to one skilled in the art to modify the PDMS substrate of Chong such that it has the wax barriers as taught by Benco because Benco teaches that the barrier material forms a barrier to a sample introduced and define a path for the sample (Benco; [0019]). 
	It is understood that PDMS is a porous polymeric material, and Benco teaches where the porous materials (the porous polymeric material included) can have a barrier material made of wax. 

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fitch (US-2006/0132531-A1) teaches where openings can be dimensioned and aligned for optimal fluid flow, where two holes can be larger than a third hole to provide alignment tolerance (Fitch; [0070]). It is seen in Figure 10 of Fitch that there are openings 224 and 232 that can be larger than hole 250. 
Selden (US-2012/0055798-A1) teaches through holes in a pneumatic layer that connect the output of chambers within microfluidic processing assembly to corresponding input holes with a fluidic layer, where in general when two through holes need to be aligned one of the through holes is made 0.5 mm in diameter larger to ensure that alignment of the two through holes is achieved. 

Response to Arguments
Applicant’s arguments, see page 8, filed 08/22/2022, with respect to the rejection(s) of claim(s) 1, 3, 5-8, 10, and 12 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chong (US-2008/0199632-A1). Due to Applicant amendments, the rejections have been modified to address the amendments. 
Regarding Applicant’s arguments that microscale fluidics device operates on a scale of 10 to 100 micrometers and that the device also includes a mesoscale fluidic plate that is on the scale of 100 to 1,000 micrometers in size where Chong fails to teach this subject matter, Examiner respectfully disagrees. First, it is noted that there is an overlap in the scale ranges at 100 micrometers. Therefore, it is understood that the microscale fluidics and the mesoscale fluidic plate can be the same size. Further, it is stated by [0025] of Chong that the term “microfluidic chip” refers to a device that have microchannels having a typical channel dimension in the region of 10-100 micrometers which shares an end point with the stated range. 
Applicant argues that Chong fails to teach “an overmold material overmolding the fluidic die” because Chong does not mention “an overmold material” and that claim 1 recites that the fluidic die is embedded in an overmold material, which is a material that is poured over the fluidic die and then cured. It is understood from Figure 2 of Chong that the cover 14 of Chong will have the fluidic chips 2 embedded in them as there are recesses 20 in the cover for them as stated by [0072]. Pouring material over the fluidic die and is then cured is a product by process. It is understood that the device of Chong will have the same structure as the claimed overmold material, which is a material that surrounds the fluidic chips. 
Regarding Applicant’s arguments that Chong fails to teach or suggest “a mesofluidic plate… comprising at least one mesofluidic channel”, where Chong does not teach a relative size difference between the different components of the device, it is noted that the provided ranges for mesoscale is 100 to 1,000 micrometers and the ranges for microscale is 10 to 100 micrometers as stated in the Remarks as well as [0025] and [0026] of the instant specification. As the mesoscale fluidics can be 100 micrometers and the microscale microfluidics can be 100 micrometers, it is understood that there is no size difference between the two components. 
Regarding Applicant arguments about claim 10, Examiner has clarified the rejection to distinguish between the which port 16 is being referred to. It is seen in Figure 5 of Chong that there are two openings that are both labeled 16, however [0075] refer to them as inlet port 16 and outlet port 16 and are as such two different components. Examiner has used “left” and “right” to help distinguish between the two. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796